DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 11-20, in the reply filed on 11-14-22 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 11-14 and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US20190333681).
Re Claim 11, Wang show and disclose
A component carrier, comprising: 
a stack (fig. 2) comprising electrically conductive layer structures (13, 17, 20, 30 and 40, fig. 2) and at least one electrically insulating layer structure (1012 and 14, fig. 2); and 
a magnetic inlay (16, fig. 2) embedded in the stack; 
wherein the electrically conductive layer structures form at least part of an electrically conductive coil structure surrounding at least part of the magnetic inlay (fig. 2; a magnetic core and a coil, [0003]).
Re Claim 12, Wang show and disclose
The component carrier according to claim 11, wherein the magnetic inlay comprises at least one of the group consisting of a soft magnetic material, a semi-hard magnetic material, and a magnetic material composed of metal particles in a matrix (The magnetic core 16 can be an iron core, or can be made of other magnetic metal oxide, such as Manganese-zinc ferrite and Nickel-zinc ferrite etc. In this embodiment, the magnetic core is made by sintering Manganese-zinc ferrite at high temperature; [0060]).
Re Claim 13, Wang show and disclose
The component carrier according to claims 11, wherein the coil structure comprises a plurality of vertical segments (17s, fig. 2) and a plurality of horizontal segments (20 and 40, fig. 2) connected to form a plurality of windings.
Re Claim 14, Wang show and disclose
The component carrier according to claim 13, comprising at least one of the following features: wherein the vertical segments comprise plated through-holes (fig. 2) and/or slots filled with electrically conductive material; wherein the horizontal segments are located in two parallel planes between which the vertical segments are connected (fig. 2); wherein the horizontal segments extend radially outwardly with respect to a common center (fig. fig. 4); wherein the horizontal segments are substantially triangular (fig. 4);  
Re Claim 16, Wang show and disclose
The component carrier according to claim 11, wherein the magnetic inlay is composed of multiple vertically stacked and laterally overlapping magnetic bodies, in particular magnetic bars (fig. 2).
	Re Claim 17, Wang show and disclose
The component carrier according to claim 11, wherein the magnetic inlay is a closed ring or a ring with one gap (fig. 6-8).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. in view of Otsubo et al. (US20170316858).
Re Claim 18, Wang show and disclose
The component carrier according to claim 11, 
Wang does not disclose
wherein the magnetic inlay is an open ring structure composed of a plurality of ring segments with at least two gaps in between.
Otsubo teaches a device wherein
	the magnetic inlay is an open ring structure composed of a plurality of ring segments with at least two gaps in between (fig. 10; A coil core 3b according to the present modification is formed into a shape obtained by evenly dividing an annular ring-shaped coil core into two parts by two gaps; [0084]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to use the ring shaped   magnetic core with two gaps as taught by Otsubo in the electronic device of Wang, in order to reduce the size and improve the heat dissipation characteristics of the coil component ([0084], Otsubo) for the electronic device.
Claim 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. in view of Park et al. (US20140231122).
Re Claim 19, Wang show and disclose
The component carrier according to claim 11, wherein a recess (recess in center of magnetic ring 16, fig. 2 and 6) of the magnetic inlay is at least partially filled with a dielectric platelet (12, fig. 2) made of the same material as the at least one electrically insulating layer structure (resin material 10 of PCB, fig. 2);
Wang does not disclose  
the insulation resin layer of PCB be made of a thermally conductive prepreg having a heat conductivity in a range from 2 W/mK to 20 W/mK and/or comprising thermally conductive additives.
Park teaches a device wherein
the insulation resin layer of PCB (resin as an insulating material for a printed circuit board, [0011]) be made of a thermally conductive prepreg having a heat conductivity in a range from 2 W/mK to 20 W/mK and/or comprising thermally conductive additives (the resin composition has a thermal conductivity of at least 3 W/mK., [Claim 10]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to use the resin with same thermal conductivity as taught by Otsubo in the PCB of Wang, in order to improve the thermal conductivity for increase heat dissipating rate for the electronic device.
Re Claim 20, Wang show and disclose
The component carrier according to claim 11, a heat removal structure comprises at least one of the group consisting of a metallic material (metal layers and vias in the stack, fig. 2) forming part of the stack, configured for removing heat from at least one of the group consisting of the coil structure and the magnetic inlay to an exterior of the component carrier (the metal layers and vias of the PCB are capable to conduct and dissipating heat from the coil to external of the PCB); the insulating material of the PCB is resin (resin material 10 of PCB, fig. 2);
Wang does not disclose
wherein the heat removal structure comprises a thermally conductive prepreg having a heat conductivity in a range from 2 W/mK to 20 W/mK.
 Park teaches a device wherein
the insulation resin layer of PCB (resin as an insulating material for a printed circuit board, [0011]) be made of a thermally conductive prepreg having a heat conductivity in a range from 2 W/mK to 20 W/mK and/or comprising thermally conductive additives (the resin composition has a thermal conductivity of at least 3 W/mK., [Claim 10]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to use the resin with same thermal conductivity as taught by Otsubo in the PCB of Wang, in order to improve the thermal conductivity for increase heat dissipating rate for the electronic device.

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 15 and all claims dependent thereof are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the claim in combination as claimed, including:
wherein a length of different gaps between ring segments of the magnetic inlay is at least 1 pm; wherein multiple gaps between ring segments of the magnetic inlay have substantially the same length; wherein the magnetic inlay and the coil structure are configured as an inductor or a transformer; wherein the magnetic inlay is at least partially coated with a cladding of electrically conductive material forming part of the coil structure; wherein a minimum distance between the electrically conductive coil structure and the magnetic inlay is larger than 10 µm; wherein the magnetic inlay has a central opening through which part of the coil structure extends; wherein the coil structure extends over a larger vertical range than the magnetic inlay; wherein the coil structure protrudes vertically beyond the magnetic inlay upwardly and/or downwardly; wherein a trajectory connecting centers of windings of the coil structure is a circumferentially closed loop extending within a horizontal plane;
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render said claim 15 and all claims dependent thereof patentable over art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-10820122-B2 US-20200035396-A1 US-20190341184-A1 US-20190333682-A1 US-20180076704-A1 US-20170339791-A1 US-20150348695-A1 US-20130257412-A1 US-20050281425-A1 US-20020097132-A1 US-20130234540-A1 US-20130181804-A1 US-20140104023-A1 US-20150228387-A1 US-20150021512-A1 US-20070169851-A1 US-20040263310-A1 US-20200246828-A1 US-20140290986-A1 US-6531945-B1 US-6054219-A.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848